Phillips:
Petitioner appeals from the determination of deficiencies in income tax of $199.62 for 1920 and $73.59 for 1921, alleging as error the refusal of the Commissioner to allow $1,500 in each of such years as deductions for expenses of traveling and entertaining.
FINDINGS OF FACT.
During 1920 and 1921 petitioner was engaged in business as sole proprietor, dealing at wholesale in woodenware house furnishings, with his place of business in Rrooklyn, New York. He had then been engaged in such business for approximately fifteen years and during each of the years involved his sales amounted to approximately $200,000. The petitioner sold goods to some six hundred customers, most of whom were within New York City. He employed salesmen but no collectors. Among his other duties petitioner attended to the collection of delinquent accounts and to the adjustment of complaints. It was also his custom to call upon some of his customers in person as occasion might warrant or require. He spent the greater part of every day on business calls on his customers. During 1920 he expended $1,535.60, and during 1921, $1,522.91 for carfare, taxis, telephone and other ordinary and necessary business expenses, which were disallowed by the Commissioner in computing the deficiency.

Order of redetermination will be entered on 10 days' notice, under Rule 50.